Citation Nr: 0843928	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-39 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Navy from August 
1950 to June 1953 and from June 1957 to May 1979.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

The veteran's hypertension was first diagnosed many years 
after service and has not been linked by competent medical 
evidence to his service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  



Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  



In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
August 2006, prior to the initial adjudication of his claim 
in June 2007.  The letter informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
The letter also complied with Dingess, as it apprised him of 
the downstream disability rating and effective date elements 
of his claim.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs) and Bethesda Naval Hospital records.  
The RO also obtained his private medical records from INOVA 
Fairfax Hospital and Mount Vernon Cardiology.  There is no 
indication of any outstanding records pertaining to his 
claim.  

The Board also finds that a VA examination is not necessary 
to determine whether the veteran's hypertension is related to 
his military service, as the standards of the Court's 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met.  Under McLendon, VA must provide a medical 
examination in a service-connection claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Id., at 81.  See also 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

In this case at hand, however, none of the veteran's service 
treatment records makes any reference to hypertension.  Also 
significant is the fact that his hypertension was first 
diagnosed some eleven years after his separation from the 
military, so well beyond the one-year presumptive period 
following the conclusion of his service, with no suggestion 
the condition may be related to his military service.  There 
is only his unsubstantiated lay allegation of this 
correlation, which is insufficient evidence to require VA to 
schedule an examination for a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  Simply 
put, the second and third prongs of the McLendon test have 
not been met.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

II.  Merits

The veteran asserts that his hypertension, and subsequent 
coronary artery disease, is attributable to his military 
service.  For the reasons and bases discussed below, however, 
the Board finds that service connection for this condition is 
not warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated 
another way, service connection requires:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Hypertension may be presumed to have been incurred in service 
if manifest to a compensable degree of at least 10-percent 
disabling within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption, however, is rebuttable by probative 
evidence to the contrary.

The minimum compensable disability rating (of 10 percent) for 
hypertension requires diastolic pressure of predominantly 100 
or more or systolic pressure of predominantly 160 or more; or 
if a claimant has a history of diastolic pressure 
of predominantly 100 or more and requires continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
((DC) 7101 (2008). 



Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
that is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  To support a diagnosis of 
hypertension the blood pressure readings must be taken two or 
more times on at least three different days.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, DC 
7101(Note 1) (2008).

In this case, the veteran's service treatment records do not 
include any abnormally high blood pressure readings, much 
less indications of persistently elevated blood pressure.  
For example, his blood pressure readings at his last five 
annual examinations before retirement were 130/72 in 
September 1974, 104/52 in August 1975, 116/78 in September 
1976, 120/86 in August 1977, 108/80 in September 1978, and 
114/76 in May 1979, all of which are within normal limits.  
The last reading was taken during his physical examination at 
the time of his separation from active duty.  Since these 
findings are considered normal blood pressure readings, his 
service treatment records provide highly probative evidence 
against his claim.  See Struck v. Brown, 9 Vet. App. 145 
(1996).

The veteran's service treatment records do contain a few 
findings that could be indications of cardiovascular issues, 
such as his complaints of chest pain and shortness of breath 
in May 1972 and April 1975, and T-wave abnormalities found on 
ECGs in July 1964 and July 1970.  However, these were 
incidental findings that were never confirmed by a diagnosis 
of a cardiovascular condition in service.  Moreover, ECGs 
performed in August 1971, May 1972, August 1972, 
September 1973, and September 1974 were all normal, and a 
Graded Exercise Stress Test performed in June 1975 found no 
evidence of coronary artery disease.  Since there was no 
diagnosis of a cardiovascular condition in service, these 
records also provide evidence against the claim.  See Struck, 
9 Vet. App. at 145.



The veteran's Bethesda Naval Hospital records indicate a 
diagnosis of hypertension in January 1991, eleven years after 
his separation from active duty.  This eleven-year lapse 
between the conclusion of his military service and the onset 
of elevated blood pressure provides additional compelling 
evidence against his claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  Since hypertension was initially 
diagnosed well more than one year after his military service 
ended, he is not entitled to the presumption this condition 
was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

But of equal or even greater significance, none of the post-
service medical records contains a medical opinion relating 
the veteran's hypertension to his military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

In sum, these post-service medical records provide highly 
probative evidence against the claim for service connection 
for hypertension.

Indeed, the only evidence even suggesting a relationship 
between the veteran's hypertension and his military service 
comes in the way of his own unsubstantiated lay statements.  
But he is simply not competent to attribute this condition to 
his service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions, 
including on causation).  He is only competent to comment, 
for example, on the type of symptoms he experienced during 
service and during the many years since, but not their cause 
insofar as whether they are attributable to hypertension from 
his military service.  38 C.F.R. § 3.159(a)(2); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

As no competent evidence shows the veteran developed 
hypertension either during his military service or during the 
one-year presumptive period after it ended, or that his 
hypertension is otherwise attributable to his military 
service, the Board finds that the preponderance of the 
evidence is against his claim for service connection for 
hypertension.  And as the preponderance of the evidence is 
against his claim, the benefit-of-the-doubt doctrine does not 
apply, and his claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990).


ORDER

The claim for service connection for hypertension is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


